DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/15/2022 has been entered and accepted. 

Response to Arguments
Applicant's arguments filed 06/15/2022 regarding claim 1 has been fully considered but they are not persuasive. Under a different interpretation of Salli (US 5932013), the stage base can be interpreted as being satisfied by upper portion 34 of cylindrical shell 32 instead of the entirety of cylindrical shell 32. Column 4 Lines 53-56 teaches that the vacuum cleaner comprises cylindrical shell 32 partitioned into an upper portion 34 and a lower portion 36 and that the upper portion 34 has an inner surface that is configured to abut a perimeter of circular disk 44. This means that the lowermost surface of the upper portion 34 of cylindrical shell 32 directly contacts the top surface of circular disk 44.
Applicant’s arguments filed 06/15/2022 regarding to claim 14 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A rejection is made in view of Kim (KR 20180002421 A), in view of Salli (US 5932013 A) and Sorkoram (US 4851061 A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20090120918 A1), in view of Salli (US 5932013).
	Regarding claim 1, Kwak teaches a laser apparatus comprising:
a stage (Figure 2; transfer device 43), wherein a target substrate (workpiece 41) is mounted on the stage (Figure 2 Paragraph 50; workpiece 41 is mounted on transfer device 43);
	a coupling unit (second transfer plate 53) disposed below the stage (Figure 2; second transfer plate 53 is below transfer device 43) and coupled with a conveying unit (Paragraph 53; first transfer plate 49 is coupled with second transfer plate 53 through guide rails 47), the conveying unit configured to convey the stage (Paragraph 53; transfer device 43 is fixedly installed on a first transfer plate 49 which moves in the y direction);
	and a discharge unit (Figure 9; suction hood 74) disposed at a predetermined position for laser machining (Paragraph 105; installed in opposition to air blower 73).
and configured to discharge foreign matter that is generated during laser machining (Paragraph 105; dust collector 76 collects dust discharged from suction hood 74).
	Kwak fails to teach a laser apparatus comprising:
the stage comprises a stage base disposed on a top surface of the conveying unit and including an opening,
wherein the top surface of the conveying unit directly contacts a lowermost surface of the stage base; and
a discharge unit configured to communicate with the coupling unit when docked with the coupling unit.
	Salli teaches an apparatus for cleaning apertures of a semiconductor fabrication tool, wherein:

    PNG
    media_image1.png
    735
    1004
    media_image1.png
    Greyscale

Salli Annotated Figure 2; the denotes the stage base as upper portion 34 of cylindrical shell 32 which abuts the perimeter of circular disk 44 and forms a gap between plate 26 and circular disk 44
the stage (plate 26) comprises a stage base (Salli Annotated Figure 2; upper portion 34 of cylindrical shell 32 as circled in the annotated figure) disposed on a top surface of the conveying unit (Figure 2; circular disk 44) and including an opening (Figure 2; opening between plate 26 and disk 44 and opening 48 inside disk 44),
wherein the top surface of the conveying unit directly contacts a lowermost surface of the stage base (Salli Annotated Figure 2; the top surface of disk 44 can clearly be seen directly contacting the lowermost surface of upper portion 34 of cylindrical shell 32); and
Column 4 Lines 53-56 teaches that the cylindrical shell 32 is partitioned into an upper portion 34 and a lower portion 36 and that the upper portion 34 has an inner surface that is configured to abut a perimeter of circular disk 44. This means that the lowermost surface of the upper portion 34 of cylindrical shell 32 directly contacts the top surface of circular disk 44.
Furthermore, having a stage base, which rotates a stage, that has a lowermost surface directly contact an upper surface of a conveying unit is well known in the art as evidenced by FUJITA (US 20150352666 A1).
a discharge unit (pipe 58) configured to communicate with the coupling unit (lower-side cover 50) when docked with the coupling unit (Figure 2; Column 5 Lines 10-40).
Cover 50 is spaced as to allow air to flow from radial slot 48 and out through pipe receptor 52 of cover 50. Pipe 58 is connected to cover 50 through ball-bearings 56 and a vacuum pump connected to pip 58 is responsible to creating a strong airflow through plate 26. Thus, pipe 58 communicates with cover 50.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kwak to incorporate the teachings of Salli and substituted the suction hood with the cleaning apparatus taught by Salli. Placing the source of vacuum below the stage for the purpose of removing soot and debris from laser cutting is known in the art as evidenced by Column 4 Lines 27-34 of Johnson (US 5254834 A) and this specific apparatus would be used as it more effectively removes accumulated deposits by limiting the area of flow (Salli Column 2 Lines 42-60).
One embodiment of this combination could be to have the second transfer plate contain an opening and a receptor which can receive and rotate relative to a pipe connected to a vacuum pump.  The first conveying plate can rotate around through ball-bearings. The transfer device would be placed inside of the opening of the stage base with the first transfer plate containing an opening for the air to travel through and the transfer device containing apertures for the air to flow through to the substrate.

Regarding claim 2, Kwak as modified teaches the laser apparatus as described in claim 1.
Salli further teaches that the discharge unit comprises:
a casing which is hollow to allow the foreign matter to pass therethrough (Figure 2; pipe 58 is hollow and capable of allowing foreign matter to pass through);
a suction portion disposed on the casing (Figure 2; portion of pipe 58 touching receptor 52 which is attached to the rest of the casing);
a connection pipe (Figure 2; pipe attachment 64) connected to a dust collection pipe (hose 68 connected to a vacuum pump) at one side of the casing (to the right of pipe 58 in Figure 2).
It would be obvious for the same motivation as claim 1.

Regarding claim 3, Kwak as modified teaches the laser apparatus as described in claim 2, wherein:
the coupling unit (second transfer plate 53) is configured to move along a guide (Paragraph 53; second transfer plate 53 moves in the x-axis direction along second guide rails 51);
Salli further teaches:
the casing comprises: a first horizontal casing (Figure 2; portion of pipe 58 connected to and touching pipe receptor 52 of cover 50) connected to one side of the guide (Column 5 Lines 21-26; connected by means of ball-bearings 56),
Given that the casing 50 of Salli is analogous to second transfer plate 53 of Kwak and contains ball-bearings 56 by means of the casing and the pipe 58 are connected, it would likewise be obvious to have the pipe connect to the second transfer plate by means of ball-bearings 56. This would be done so that the pipe could maintain its ability to rotate. Thus, in this embodiment, the first horizontal casing would be connected one side of the guide (ball-bearings).
Paragraph 53 of Kwak also teach that the lower portions of the first and second transfer plates 49 and 53 are screw-coupled with ball screws to the guide rails.
a second horizontal casing connected to the connection pipe (Figure 2; bottom horizontal portion of pipe 58 touching suction portion);
and 20casing connecting the first horizontal casing and the second horizontal casing, the casing having a predetermined inclination (Figure 2; 90-degree bend of casing connecting first horizontal casing with second horizontal casing).
While Salli fails to teach an inclined casing connecting the first horizontal casing and the second horizontal casing, it is well known in the art to use inclined casing to connect different portions of piping as evidenced by Zhu (US 20180345416 A1). As can be seen in Figure 1 of Zhu, the horizontal casing of gas suction pipe 400 (bottom or top of gas suction hood 4) is connected to the vertical section of the pipe through inclined casing. As such, one of ordinary skill in the art would be able to substitute the 90-degree bend of the pipe taught in Figure 2 of Salli with an inclined casing.
It would be obvious for the same motivation as claim 1. 

Regarding claim 4, Kwak as modified teaches the laser apparatus as described in claim 2.
Salli further teaches that the suction portion comprises:
a ring portion (Figure 2; casing of pipe 58 directly under receptor 52) disposed on the casing (casing of pipe 58 directly under receptor 52 is connected to the rest of the casing) and configured to be docked with a lower portion - 23 -8296L-66 (FP170175-US)of the coupling unit (Column 5 Lines 21-26; intended to be docked with receptor 52 of cover 50 through ball-bearings);
and a flange (Figure 2; casing of pipe 58 surrounding receptor 52) disposed on the ring portion (Figure 2; connected to casing of pipe 58 directly under receptor 52) and protruding past an outer circumference of the ring portion (Figure 2; casing of pipe 58 surrounding receptor 52).
It would be obvious for the same motivation as claim 1.

Regarding claim 21, Kwak as modified teaches the laser apparatus as described in claim 1.
Salli further teaches:
the stage (plate 26) further comprises a vacuum portion (slot 48) provided in the opening of the stage base (upper portion 34 of cylindrical shell 32 as circled in the annotated figure) and configured to provide suction (Figure 2 Column 5 Lines 4-15; suction from the vacuum pump flows through slot 48 within circular disk 44 and space between disk 44 and plate 26 to the apertures of plate 26).
It would be obvious for the same motivation as claim 1.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20090120918 A1), in view of Salli (US 5932013), in further view of Koeck (US 20130199575 A1).
Regarding claim 5, Kwak as modified teaches the laser apparatus as described in claim 4.
Kwak as modified fails to teach a laser apparatus:
wherein the flange comprises a flexible material.
Koeck teaches an apparatus for collecting debris produced on a work surface, wherein:
the flange comprises a flexible material (Paragraph 28; flexible inner flange 60).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kwak to incorporate the teachings of Koeck and have the flange used in Kwak be flexible. Flexible flanges are known in the art and one of ordinary skill in the art would be capable of performing said substitution with predicable results.

Regarding claim 6, Kwak as modified teaches the laser apparatus as described in claim 5.
Koeck further teaches:
wherein the flange has a flat shape when it is not docked with the coupling unit (Figure 3 shows that the inner flange 60 is flat when looking at it from the direction of the enclosure 12).
and has an arc shape when it is docked with the coupling unit (Paragraph 28).
Paragraph 28 teaches that when a radial compression member is docked with the flange, the flexible inner flange would be radially deformed inwardly. A radially deformed member by definition would not be flat and would have an arc shape.
It would be obvious for the same motivation as claim 5.


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20090120918 A1), in view of Salli (US 5932013), in further view of Kim (KR 20180002421 A).
Regarding claim 7, Kwak teaches the laser apparatus as described in claim 1.
Kwak as modified fails to teach a laser apparatus, the stage comprises: 
a central support overlapping a portion of a substrate lying area, wherein the target substrate is mounted on the substrate lying area; a cutting line groove disposed outside of the central support and having a shape corresponding to that of a laser cutting line; and  15a plurality of inlet grooves disposed outside the cutting line groove.
Kim teaches a worktable for a laser cutting apparatus (Figure 1), wherein:
a central support (Figure 1; effective cell region 13) overlapping a portion of a substrate lying area (Paragraph 8; effective cell region 13 vacuums the effective cell portion 21 of the substrate 20), wherein the target substrate is mounted on the substrate lying area (Figure 1; the substrate seating area 11 of the substrate 20 overlaps the effective cell region 13);
a cutting line groove (Figure 1; beam path groove 12) disposed outside of the central support (outside of active cell region 13) and having a shape corresponding to that of a laser cutting line (Paragraph 6; laser beam LB lasses through cutting line LC of the substrate 20 and is irradiated toward the beam path groove 12);
Given that a laser is intended to be directed at and along beam path groove 12, the path has a shape corresponding to that of a laser cutting line.
and 15a plurality of inlet grooves disposed outside the cutting line groove (Figures 4-5; foreign substances discharge passage 170).
Foreign substances discharge passage 170 is located outside of beam path groove 130 which, in Figures 5 and 6, is analogous to the beam path groove 12 in Figure 1. 
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kwak to incorporate the teachings of Kim and substituted the stage as taught by Kim in place of the workpiece transfer device 43 as taught by Kwak. Both stages are known in the art as stages which are used in the semiconductor field (Kwak Paragraph 2; Kim Paragraph 2) onto which substrates are placed upon for laser processing and one of ordinary skill in the art would be capable of substituting the two stages with predictable results.

Regarding claim 8, Kwak as modified teaches the laser apparatus as described in claim 7.
Kim further teaches:
a plurality of fastening holes (a plurality of effective cell suction passages 15) is disposed in the central support (Figure 1; passages 15 are disposed within effective cell region 13), and each of the fastening holes overlap the substrate lying area (Figure 1; the intended location of the substrate 20 when lying on the work table can be seen overlapping the effective cell suction passages 15).
It would be obvious for the same motivation as claim 7.

Regarding claim 9, Kwak as modified teaches the laser apparatus as described in claim 7.
Salli further teaches:
the stage base (upper portion 34 of cylindrical shell 32) is coupled to the conveying unit (Figure 2; upper portion 34 of cylindrical shell 32 is connected to lower portion 36 which is coupled to circular disk 44) 
Thus, upper portion 34 of cylindrical shell 32 is coupled to the circular disk 44 through lower portion 36.
and disposed on the coupling unit (Figure 2; upper portion 34 of cylindrical shell 32 rests on top of circular disk 44 which is connected to the top of cover 50).
Thus, upper portion 34 of the cylindrical shell 32 is disposed on the cover 50 through circular disk 44.
It would be obvious for the same motivation as claim 1.

Regarding claim 10, Kwak teaches the laser apparatus as described in claim 8.
Kim further teaches:
the stage further comprises a vacuum portion (vacuum chamber 17) - 24 -8296L-66 (FP170175-US)configured to provide suction through each of the fastening holes (Paragraph 8; vacuum chamber 17 communicates with the plurality of effective cell absorption channels 15 and thus provides the suction).
It would be obvious for the same motivation as claim 7.

Regarding claim 11, Kwak as modified teaches the laser apparatus as described in claim 7.
Kim further teaches:
the cutting line groove (beam path groove 130 in Figures 4-6 analogous to beam path groove 12 in Figure 1) and each of the inlet grooves (foreign substances discharge passage 170) are configured to receive, during the laser machining, the foreign matter (Paragraph 40-41; foreign substances generated from substrate 20 from laser processing accumulate in beam path groove 130)
and to move the 5foreign matter to the coupling unit (Paragraph 40; foreign substances accumulated in beam path groove 130 may be discharged to the outside through foreign material discharge passage 170).
In Kim, the foreign substances discharged are sucked by an external suction device 40, but in Kwak modified by Kim the foreign substances would travel through the coupling unit and be sucked by pipe and vacuum pump placed under the coupling unit as taught by Salli.
It would be obvious for the same motivation as claim 7.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20090120918 A1), in view of Salli (US 5932013 A), in further view of Klingel (US 4698480 A).
Regarding claim 12, Kwak as modified teaches the laser apparatus as described in claim 2.
Salli further teaches:
a coupling portion (cover 50) having a shape corresponding to a shape of the suction portion (Figure 2; receptor 52 of cover 50 has a shape corresponding to pipe 58); 
The suction portion and the coupling portion is formed out of the same pipe and can be seen in Figures 2 and 4 to have corresponding shapes.
It would be obvious for the same motivation as claim 1.
Kwak as modified fails to teach a laser apparatus wherein the coupling unit comprises:
an inclined portion extending from the coupling portion, wherein inclined sidewalls of 10the inclined portion extend away from each other in an upward direction;
and a side flange protruding from an end portion of the inclined portion in a direction orthogonal to a direction in which the stage is conveyed.
Klingel teaches a workpiece machining apparatus containing a source of vacuum to draw and discharge fumes, wherein: 
a coupling portion having a shape corresponding to a shape of the suction portion (Klingel Annotated Figure 27);
The coupling portion is the portion of the circled inclined portion touching the workpiece 3. This is the same shape and roughly the same size as the suction portion which is the opposite of the inclined portion touching the waste conduit 150. 



    PNG
    media_image2.png
    543
    764
    media_image2.png
    Greyscale

Klingel Annotated Figure 27:
Ring and incline portions are circled in red.
an inclined portion extending from the coupling portion, wherein inclined sidewalls of 10the inclined portion extend away from each other in an upward direction (Klingel Annotated Figure 27; incline portion above the central ring portion);
and a side flange protruding from an end portion of the inclined portion in a direction orthogonal to a direction in which the stage is conveyed (Klingel Annotated Figure 27).
Stage 3 is horizontal while the side flange (cooperating fixture 149), which is protruding from an end portion of the inclined portion (above the ring in Klingel Annotated Figure 27), extends more vertically from the end portion of the inclined portion touching the stage than horizontally.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kwak to incorporate the teachings of Klingel and have the ring, flanges, and inclined portion replace the connection between the pipe 58 and the receptor 52 (as taught by Salli). The ring, flanges, and inclined portion also connect to a negative pressure or vacuum (Column 15 Lines 10-13; fume removing means 76) similarly to the pipe 58 of Salli and one of ordinary skill in the art would be capable of performing said substitution with predicable results.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20090120918 A1), in view of Salli (US 5932013 A) and Klingel (US 4698480 A), in further view of Sukhman (US 20090223944 A1).
Regarding claim 13, Kwak as modified teaches the laser apparatus as described in claim 12.
Kwak as modified fails to teach a laser apparatus:
wherein a diameter of each of the coupling portion 15and the suction portion is about 100 mm or more.
Sukhman teaches an exhaust assembly configured to remove contaminants from the material processing area of a laser-based material processing system wherein:
An exhaust duct (134c) has a diameter of 4 inches or 101.6mm (Paragraph 35).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kwak to incorporate the teachings of Sukhman and have the suction hose be at least 4 inches or 101.6mm. This would be done so that the exhaust system is configured to maintain sufficient negative vacuum pressure and to maintain consistent air flow speed (Paragraph 35).
While Sukhman does not teach directly on the coupling portion and suction portion, Salli Figure 2 teaches coupling portion (portion where opening 48 and pipe 58 meet is the same size as the suction portion (portion where pipe 58 and pipe attachment 64 meet), which is also the same size as the pipe attachment 64. These are all the same size to the hose 68, which is analogous to the exhaust duct taught by Sukhman. Thus, both the coupling portion and suction portion have a diameter larger than 4 inches.



Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180002421 A), in view of Salli (US 5932013 A) and Sorkoram (US 4851061 A).
Regarding claim 14, Kim teaches a laser apparatus (Figure 3) comprising: 
a stage (worktable 100), wherein a target substrate (substrate 20) is mounted on the stage (Paragraph 43; substrate 20 is seated on a work table) and is configured to receive a laser beam emitted from a laser generator (Figure 5 Paragraph 32; laser scanner 30 emits laser beam LB through the cutting line LC of substrate 20), 
wherein the stage includes a cutting line groove (Figure 5; beam path groove 130) including a polygonal shape from a plan view (Figure 4; the cutting line groove 130 has a polygonal shape), that corresponds to that of a laser cutting line (Paragraph 32; laser beam LB passes through cutting line CL of the substrate and is irradiated into the inner space of beam path groove 130)
Laser beam LB cuts along the cutting line groove thus the groove has a shape that corresponds that of a laser cutting line.
and a discharge unit (foreign material discharge passage 170) disposed at a predetermined position for laser machining (Figure 5; positioned adjacent to beam path groove 130 to discharge the foreign material gathered in the cutting line groove)
Kim fails to teach:
a coupling unit disposed below the stage and configured to remove foreign matter;
and a discharge unit configured to communicate with the coupling unit through docking with the coupling unit to discharge the foreign matter,
wherein the discharge unit includes:
	a casing which is hollow; and
	a connection pipe connected to a dust collection pipe and to a first flat sidewall of casing.
	Salli teaches an apparatus for cleaning apertures of a semiconductor fabrication tool, wherein:
a coupling unit (cover 50) disposed below the stage (Figure 2; disposed below plate 26) and configured to remove foreign matter (Figure 2; Column 5 Lines 10-40);
Cover 50 is spaced as to allow air to flow from radial slot 48 and out through pipe receptor 52 of cover 50. Pipe 58 is connected to cover 50 through ball-bearings 56 and a vacuum pump connected to pip 58 is responsible to creating a strong airflow through plate 26. Thus, the coupling unit communicates with a discharge unit which uses high velocity airflow from a vacuum pump to clean the plate and remove foreign matter (abstract).
and a discharge unit (pipe 58) configured to communicate with the coupling unit (receptor 52 of cover 50) through docking with the coupling unit (Figure 2; Column 5 Lines 10-40) to discharge the foreign matter (abstract; high velocity airflow is used to clean the plate).
Cover 50 is spaced as to allow air to flow from radial slot 48 and out through pipe receptor 52 of cover 50. Pipe 58 is connected to cover 50 through ball-bearings 56 and a vacuum pump connected to pip 58 is responsible to creating a strong airflow through plate 26. Thus, pipe 58 communicates with cover 50. 
wherein the discharge unit (pipe 58) includes:
	a casing which is hollow (Figure 2; pipe 58 is hollow); and
	a connection pipe (Figure 2; pipe attachment 64) connected to a dust collection pipe (Column 5 Lines 27-29; pipe attachment 74 is connected to a hose 68 which in turn is connected to a vacuum pump).
While Salli does not teach that the portion of the pipe 58 that the pipe attachment portion is connected to is flat, the MPEP teaches that a change of shape is a mere matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim shape was significant. MPEP2144.04IVB.
Pipe fittings of various shapes and sizes including ones with flat faces are well known in the art as evidenced by Satyendra (Pipe Fittings, 2015, IspatGuru). 
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kim to incorporate the teachings of Salli and substituted the discharging of foreign material through the discharge path with discharging by means of the cleaning apparatus of Salli which uses high velocity air to clean from below. Placing the source of vacuum below the stage for the purpose of removing soot and debris from laser cutting is known in the art as evidenced by Column 4 Lines 27-34 of Johnson (US 5254834 A) and this specific apparatus would be used to more effectively remove accumulated deposits by limiting the area of flow (Salli Column 2 Lines 42-60).
Kim fails to teach:
wherein the discharge unit includes:
a connection pipe connected to a first flat sidewall of casing.
Sorkoram teaches a laser machining method, wherein:
the discharge unit (vacuum source 42 and plenum) includes:
a connection pipe (Figure 1; pipe connecting vacuum 42 to vacuum table 30) connected to a first flat sidewall of casing (Figure 1; pipe is clearly connected to a flat sidewall of vacuum table 30).
Connecting a vacuum or dust collecting pipe to a flat sidewall instead of another pipe is well known in the art as evidenced by MIN (KR 20090030823 A), Johnson (US 5254834 A), and NAKAYAMA (JP 2010142891 A).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kim with Sorkoram and connected the connection pipe to a sidewall of the casing. This would have been done to increase the strength and integrity of the casing by using a casing with sidewalls instead of a pipe.
Further, the MPEP teaches that a change of shape is a mere matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim shape was significant. MPEP2144.04IVB.

Regarding claim 15, Kim as modified teaches the laser apparatus of claim 14.
Salli further teaches the discharge unit comprises:
a suction portion disposed on the casing (Figure 2; portion of pipe 58 touching receptor 52 which is attached to the rest of the casing);
It would be obvious for the same motivation as claim 14.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180002421 A), in view of Salli (US 5932013 A) and Sorkoram (US 4851061 A), and in further view of Klingel (US 4698480 A).	
Regarding claim 16, Kim as modified teaches the laser apparatus as described in claim 15.
Salli further teaches:
the coupling unit comprises: a coupling portion (receptor 52 of 	cover 50) having a shape corresponding to a shape of the suction portion (Figure 2; pipe receptor 52 of cover 50 has a shape corresponding to pipe 58); 
It would be obvious for the same motivation as claim 14.
Kim as modified fails to teach a laser apparatus wherein the coupling unit comprises:
an inclined portion connected to the coupling portion.
Klingel teaches a workpiece machining apparatus containing a source of vacuum to draw and discharge fumes, wherein: 
a coupling portion having a shape corresponding to a shape of the suction portion (Klingel Annotated Figure 27);
The coupling portion is the portion of the circled inclined portion touching the workpiece 3. This is the same shape and roughly the same size as the suction portion which is the opposite of the inclined portion touching the waste conduit 150. 

    PNG
    media_image2.png
    543
    764
    media_image2.png
    Greyscale

Klingel Annotated Figure 27:
Ring and incline portions are circled in red.
an inclined portion connected to the coupling portion (Klingel Annotated Figure 27; incline portion above the ring portion).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kim to incorporate the teachings of Klingel and substitute the shape of casing as to have an inclined portion while maintaining a shape corresponding to the shape of the suction portion. Having an inclined portion and vertical portion are both shapes known in the art for the coupling portion and one of ordinary skill in the art would be capable of performing said substitution with predicable results.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180002421 A), in view of Salli (US 5932013 A), Sorkoram (US 4851061 A), and Klingel (US 4698480 A), and in further view of Yoshikawa (US 20040140300 A1).
Regarding claim 17, Kim as modified teaches the laser apparatus as described in claim 16, wherein:
An air hole 160 is installed to blow air as to scatter the foreign material in beam pass groove 130 to assist with removal (Paragraph 45).
Kim fails to teach a laser apparatus wherein the inclined portion comprises:
an air supply pipe configured to supply air;
and a nozzle connected to the air supply pipe to spray air.
	Yoshikawa teaches a laser machining method which uses gas to prevent the influence of debris produced, wherein:
	a gas supply pipe (gas ejection pipes 64, 65, or 66) configured to supply gas (Paragraph 28);
and a nozzle (gas ejection nozzle 62 or 63) connected to the gas supply pipe (Paragraph 28) to spray gas.
While Yoshikawa teaches a gas supply pipe and a nozzle connected to a gas supply pipe instead of air, it is well known in the art that air is one type of gas that can be used in this manner as evidenced by Hunter (US 20130087547 A1). Hunter also uses gas to remove volatized or ablated components during thermal processing (Hunter abstract) and teaches that one gas which may be use in this way is air (Hunter Paragraph 21). As such one of ordinary skill in the art would be able to substitute the gas taught by Yoshikawa with air with similar and predictable results.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kim to incorporate the teachings of Yoshikawa and add air supply pipes and nozzles to the inclined portion. This would be done to prevent the influence of debris upon shining a laser beam to a workpiece (Yoshikawa Paragraph 7) and for the benefit of removing foreign material from the beam path groove (Kim Paragraph 45).

Regarding claim 18, Kim as modified teaches the laser apparatus as described in claim 17.
Yoshikawa further teaches:
the nozzle is inclined at an angle 15corresponding to a normal to the inclined portion (Figure 3; Paragraph 27).
It would be obvious for the same motivation as claim 17.

Regarding claim 19, Kim as modified teaches the laser apparatus as described in claim 17.
Salli further teaches:
pipe 58 is allowed to rotate relative to pipe receptor 52 (Column 5 Lines 20-40)
disk 44, to which cover 50 is connected (Column 5 Lines 10-12), to rotates relative to cylindrical shell 32 (Column 4 Line 63 – Column 5 Line 9)
Because the nozzle and pipe would be connected to the incline portion, which is a part of the pipe 58, the air supply pipe would be configured to rotate as well as to travel along with the pipe 58. 
This type of air supply pipe rotation is known in the art as evidenced by FUJITA (US 20150352666 A1). Fujita teaches a laser apparatus which uses gas piping, wherein the gas supply piping 81a supplies gas to a nozzle. The index shaft 81 said gas supply pipping is formed within is capable of rotating around a Y axis (Fujita Paragraph 101). Thus, the piping within the index shaft can also rotate. Fujita also teaches that air can be used in place of gas (Paragraph 100).
It would be obvious for the same motivation as claim 14.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180002421 A), in view of Salli (US 5932013 A), Sorkoram (US 4851061 A), and Klingel (US 4698480 A), in further view of Sukhman (US 20090223944 A1).
Regarding claim 20, Kim as modified teaches the laser apparatus as described in claim 16.
Kim as modified fails to teach a laser apparatus:
wherein a diameter of each of the coupling portion 15and the suction portion is about 100 mm or more.
Sukhman teaches an exhaust assembly configured to remove contaminants from the material processing area of a laser-based material processing system wherein:
An exhaust duct (134c) has a diameter of 4 inches or 101.6mm (Paragraph 35).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kim to incorporate the teachings of Sukhman and have the suction hose be at least 4 inches or 101.6mm. This would be done so that the exhaust system is configured to maintain sufficient negative vacuum pressure and to maintain consistent air flow speed (Paragraph 35).
While Sukhman does not teach directly on the coupling portion and suction portion, Salli Figure 2 teaches coupling portion (portion where opening 48 and pipe 58 meet is the same size as the suction portion (portion where pipe 58 and pipe attachment 64 meet), which is also the same size as the pipe attachment 64. These are all the same size to the hose 68, which is analogous to the exhaust duct taught by Sukhman. Thus, both the coupling portion and suction portion have a diameter larger than 4 inches.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763